A petition for the writ of certiorari to review rulings of a justice of the peace on admission of evidence etc. is fatally defective where it contains no assignment of error on a final judgment, adverse to the complainant, rendered in such case. In such instance the court must dismiss the certiorari.
                        DECIDED JANUARY 14, 1942.
The plaintiff in error petitioned for a writ of certiorari to review certain alleged errors arising on the trial of issues based on a distress warrant, levy, counter-affidavit, etc. The court granted the petition. The justice answered, which answer was not traversed. Neither the petition for the writ nor the answer of the justice disclosed that any final judgment was entered in the case in the justice's court, and made a part of the petition or the answer. The petition for the writ of certiorari contained numerous assignments of error on various rulings of the court as to the admissibility of evidence, etc., but none on a final judgment in the case.
Without reference to the sufficiency of the assignments of error on rulings during the progress of the trial and before the verdict was returned, in the absence of an assignment of error in the petition for certiorari on a final judgment rendered by the justice of the peace in favor of the defendants in error, the petition for the writ was fatally defective. The court did not err in dismissing the writ. Cain v. Jett, 42 Ga. App. 597
(157 S.E. 225); Starnes v. Bacon, 25 Ga. App. 260 (3) (103 S.E. 39); Sullivan v. Levy, 26 Ga. App. 319
(106 S.E. 19); City of Tallapoosa v. Brock, 143 Ga. 599 (2) (85 S.E. 755).
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.